Perkins, J.
Indictment for keeping a gaming house. Conviction and fine in the Circuit Court.
The question is on the weight of evidence. It is proved, that the defendant kept a grocery store, in which he sold beer, cigars, &c.; and two witnesses testified that-they had often played cards in an adjoining room in the house, for cigars, beer, &c.; that the defendant did not know it was wrong to permit such acts in his house, and whenever he learned it was so, he forbade them. Such prohibition is sometimes a trick. Besides, his ignorance of the law did not excuse him. We think a jury might infer the guilt of the defendant from the evidence. See McAlpin v. The State, 3 Ind. R. 567.— The State v. Staker, id. 570.
Per Curiam.
The judgment is affirmed with costs.